IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                   NOT FINAL UNTIL TIME EXPIRES TO
                                                   FILE MOTION FOR REHEARING AND
                                                   DISPOSITION THEREOF IF FILED


FINN LAW GROUP, P.A., FINN LAW GROUP, P.C.,
MICHAEL D. FINN AND PATRICK A. KENNEDY,

              Petitioners,

 v.                                                       Case No. 5D16-1591

ORANGE LAKE COUNTRY CLUB, INC.,
WILSON RESORT FINANCE, LLC AND
GLOBALACCESS EXCHANGE, LLC,

              Respondents.

________________________________/

Opinion filed December 16, 2016

Petition for Certiorari Review
of Order from the Circuit Court
for Orange County,
Lisa T. Munyon, Judge.

J. Andrew Meyer, of LeavenLaw, St.
Petersburg, for Petitioners.

John H. Pelzer, Richard W. Epstein and
Sherine Marder, of Greenspoon Marder,
P.A., Fort Lauderdale, for Respondents.


PALMER, J.

       Finn Law Group, P.A., Finn Law Group, P.C., Michael D. Finn, and Patrick A.

Kennedy (“Petitioners”) have filed a petition seeking a writ of certiorari. Specifically, they

seek certiorari relief from an order entered by the trial court requiring them to respond to
discovery requests submitted in a lawsuit filed against them by Orange Lake Country

Club, Inc., Wilson Resort Finance, LLC, and GlobalAccess Exchange, LLC

(“Respondents”). Determining that, in ordering certain portions of such discovery, the trial

court departed from the essential requirements of law resulting in material injury which

cannot be remedied on direct appeal, we grant the petition, in part.

       “An appellate court may grant a petition for certiorari only where the petitioner

demonstrates (1) a departure from the essential requirements of the law (2) resulting in

material injury for the remainder of the case (3) that cannot be remedied on post-judgment

appeal.” Cohen v. D.R. Horton, Inc., 121 So. 3d 1121, 1124 (Fla. 5th DCA 2013) (citing

Reeves v. Fleetwood Homes of Fla., Inc., 889 So. 2d 812, 822 (Fla. 2004)).

       Here, Respondents sued Petitioners alleging that Petitioners tortiously interfered

with the contractual arrangements between Respondents and certain of Petitioners’ legal

clients. Respondents also alleged that Petitioners violated the Florida Deceptive and

Unfair Trade Practices Act and otherwise caused harm requiring injunctive relief.

Essentially, Respondents' theory of the case was that Petitioners wrongly advised or

encouraged their legal clients to breach their contracts with Respondents.

       Respondents moved to compel Petitioners to produce ten different categories of

documents pursuant to an earlier-served request to produce. Petitioners opposed that

motion, arguing that each category was overbroad, harassing, not reasonably calculated

to lead to admissible evidence, and protected by the work-product and the attorney-client

privileges. The trial court ordered Petitioners to respond to Respondents’ requests for

certain categories of documents and directed that any documents withheld due to a claim

of privilege be noted on a privilege log. This certiorari petition followed.




                                              2
194 So. 3d 533 (Fla. 3d DCA 2016) (explaining that in cases where communication

appears to be protected by attorney-client privilege on its face, party seeking disclosure

of the communication bears the burden of proving that it is not privileged).

       Here, categories Five, Seven, Eight, and Ten seek documents which would

typically be privileged under the attorney-client privilege and, accordingly, we grant the

petition as to those categories without prejudice to Respondents filing more narrow

requests aimed at non-privileged documents. Similarly, categories Three and Four seek

documents which would typically be privileged under the work-product privilege and,

accordingly, we grant the petition as to those categories without prejudice to Respondents

filing more narrow requests aimed at non-privileged documents. See Nat'l Car Rental

Sys., Inc. v. Kosakowski, 659 So. 2d 455 (Fla. 4th DCA 1995) (explaining that order

compelling production of privileged work-product materials from litigant's file is type of

discovery order properly reviewable by certiorari). However, categories Six and Nine do

not seek documents which would typically be privileged and, accordingly, we deny the

petition as to those categories.

       PETITION GRANTED in part; and DENIED in part; Cause REMANDED.



BERGER and EDWARDS, JJ., concur.




                                            4
194 So. 3d 533 (Fla. 3d DCA 2016) (explaining that in cases where communication

appears to be protected by attorney-client privilege on its face, party seeking disclosure

of the communication bears the burden of proving that it is not privileged).

       Here, categories Five, Seven, Eight, and Ten seek documents which would

typically be privileged under the attorney-client privilege and, accordingly, we grant the

petition as to those categories without prejudice to Respondents filing more narrow

requests aimed at non-privileged documents. Similarly, categories Three and Four seek

documents which would typically be privileged under the work-product privilege and,

accordingly, we grant the petition as to those categories without prejudice to Respondents

filing more narrow requests aimed at non-privileged documents. See Nat'l Car Rental

Sys., Inc. v. Kosakowski, 659 So. 2d 455 (Fla. 4th DCA 1995) (explaining that order

compelling production of privileged work-product materials from litigant's file is type of

discovery order properly reviewable by certiorari). However, categories Six and Nine do

not seek documents which would typically be privileged and, accordingly, we deny the

petition as to those categories.

       PETITION GRANTED in part; and DENIED in part; Cause REMANDED.



BERGER and EDWARDS, JJ., concur.




                                            4